t c summary opinion united_states tax_court andrew a shah petitioner v commissioner of internal revenue respondent docket no 21833-08s filed date andrew a shah pro_se nicole c lloyd for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for and a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for the issues for decision are whether petitioner is entitled to the following claimed business_expense deductions for a dollar_figure for college tuition and book expenses b dollar_figure for travel_expenses and c dollar_figure for office expenses whether petitioner is entitled to the following claimed business_expense deductions for a dollar_figure for college tuition and book expenses b dollar_figure for travel_expenses and c dollar_figure for office expenses and whether petitioner is liable for the sec_6662 accuracy-related_penalty for and or unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when the petition was filed during and petitioner was an undergraduate student at new york university nyu where he majored in film and television studies to meet his graduation requirements petitioner was required to complete both the core courses of his major and elective courses from other fields of study a substantial number of the elective courses petitioner enrolled in consisted of computer science web design and multimedia courses petitioner has long been interested in computer and web design work while attending high school in chicago illinois petitioner began performing information_technology it services for several of the clients of physicians tax services inc physicians tax services a company owned by petitioner’s father ashvin shah physicians tax services provides accounting tax preparation payroll and tax planning services for to clients most of whom are doctors part of petitioner’s work involved working on the web sites of clients of physicians tax services petitioner earned between dollar_figure and dollar_figure during and his junior and senior years in high school providing these services petitioner generally returned to chicago during nyu’s summer winter and spring breaks petitioner stayed with his parents and he worked for physicians tax services petitioner again performed it and web design services for that company’s clients using skills he learned in some of his classes at nyu after petitioner graduated from nyu in he began working in the entertainment industry in california at the time of trial he was employed by a late-night television talk show creating multimedia content for the show’s web site on his and form sec_1040 u s individual_income_tax_return petitioner attached schedules c profit or loss from business for his work as an it consultant-web designer on his schedule c petitioner deducted office expenses travel_expenses and other expenses which consisted of tuition and books although petitioner’s federal_income_tax return is not in the record the parties submitted a certified tax_return transcript representing petitioner’s federal_income_tax return the certified transcript indicates that petitioner filed a schedule c and deducted office expenses travel_expenses and other expenses that were made up of his tuition and book expenses petitioner’s father an accountant and professional tax preparer prepared petitioner’s federal tax returns for both and and signed both returns as the return preparer respondent issued a notice_of_deficiency to petitioner for and on date discussion in general the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error rule a 290_us_111 the commissioner has the burden of producing sufficient evidence to show that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount sec_7491 116_tc_438 deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 joseph v commissioner tcmemo_2005_169 taxpayers bear the burden of proving that they are entitled to any deductions claimed 292_us_435 singh v commissioner tcmemo_2009_36 the taxpayer is required to maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 sec_1_6001-1 income_tax regs sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development sec_7491 which could shift the burden_of_proof to respondent was not raised by petitioner of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 for reasons specified infra we uphold respondent’s determinations in the notice_of_deficiency with respect to petitioner’s claimed business_expense deductions a petitioner’s education expenses petitioner claimed a business_expense deduction for a portion of his nyu tuition and book expenses for and petitioner provided a copy of form 1098-t tuition statement for which states that petitioner was billed dollar_figure in qualified_tuition_and_related_expenses and received dollar_figure in scholarships or grants petitioner did not provide a form 1098-t with respect to amounts billed for qualified_tuition_and_related_expenses for petitioner failed to provide any evidence with respect to the payment of the tuition for either or hence we do not know the exact amounts of the tuition payments and more importantly that it was petitioner who actually paid the tuition expenses we therefore hold that petitioner has not established that he paid the claimed educational expenses for either year see eg udoh v commissioner tcmemo_1999_174 even were we to find that petitioner substantiated his educational expenses the claimed deductions for the expenses would not be allowed because expenses for education which is part of a program of study being pursued by a taxpayer that leads to qualifying the taxpayer for a new trade_or_business are not deductible sec_1_162-5 i income_tax regs these expenses are not deductible as ordinary and necessary business_expenses even though the education may maintain or improve skills required by the individual in his employment or other trade_or_business or may meet the express requirements of the individual’s employer or of applicable law or regulations sec_1_162-5 income_tax regs see 55_tc_581 warren v commissioner tcmemo_2003_ malek v commissioner tcmemo_1985_428 with respect to courses taken as part of an undergraduate degree we stated in kersey v commissioner tcmemo_1993_641 affd without published opinion 50_f3d_15 9th cir it is difficult if not impossible for a taxpayer to satisfy the requirements of the code and regulations in order to obtain a deduction for expenses_incurred in attaining a bachelor’s degree malek v commissioner tcmemo_1985_428 such degrees generally qualify the graduate for a new trade_or_business in some field and that field would not necessarily be in the same area as was previously engaged in petitioner maintains that he deducted only tuition and book costs for those classes related to his computer work specifically petitioner posits that since he was employed in web design and multimedia while in high school classes he took at nyu related to those fields should be considered to be qualifying work-related education that improved skills and not a program of study that qualifies him for a new trade_or_business petitioner is incorrect in his analysis while his computer and web design courses may have improved his skills they also helped qualify petitioner for a new trade_or_business these courses were necessary for him to earn his bachelor’s degree since he could not have graduated from nyu without those credits therefore these courses were part of a course of study that will lead to qualifying petitioner in a new trade_or_business as we stated in warren v commissioner supra what is important under the regulations is that the degree ‘will lead’ petitioner to qualify for a new trade_or_business sec_1_162-5 income_tax regs fn ref omitted consequently we hold that petitioner may not deduct his tuition and book expenses for and b petitioner’s travel_expenses petitioner deducted travel costs he incurred in traveling between nyu and chicago in and asserting that the trips were for the purpose of providing services to clients of physicians tax services sec_162 permits a deduction for traveling expenses while away from home in the pursuit of a trade_or_business initially we note petitioner has not established a tax_home from which he was away the question of whether petitioner has a tax_home is factual and the burden_of_proof is on petitioner see rule a welch v helvering u s pincite 85_tc_462 affd without published opinion 807_f2d_177 9th cir petitioner provided no evidence or legal theory with respect to this issue he merely asserts that he qualified for all three factors to determine that his tax_home is new york we have previously held that a college student’s tax_home may be where he or she is regularly employed and not the location of the school see weiberg v commissioner tcmemo_1980_147 taxpayer’s tax_home was his principal place of employment and not the location of the school he attended affd 639_f2d_434 8th cir waggener v commissioner tcmemo_1963_2 taxpayer’s tax_home was wherever she was regularly employed as a clerk-typist while attending college upon the record before us we cannot determine that petitioner’s tax_home is new york furthermore sec_274 imposes strict substantiation requirements for deductions related to traveling expenses the taxpayer must substantiate by adequate_records or sufficient evidence the amount of the expense the time and place of the travel the business_purpose of the expense and the business relationship to the taxpayer sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the ‘adequate records’ requirement of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence sec_1_274-5t temporary income_tax regs fed reg nov petitioner does not meet these strict substantiation requirements to substantiate his expenses petitioner offered credit card invoices for and a noncontemporaneous schedule he created entitled andrew shah tax_year log for expenses that lists amounts allegedly paid for travel and the dates they were incurred the credit card invoices petitioner submitted relate to a credit card in his mother’s name petitioner’s name is not on that credit card the record does not show whether petitioner paid the travel-related expenses or whether they were paid_by his parents while there are three travel-related entries date other travel--travelocity com date air travel ata air and date air travel ata air it is unclear to what travel these entries relate further these entries do not provide the information required by the regulations as discussed supra p petitioner’s log for expenses suffers from these same defects petitioner provided no documentation with respect to we therefore conclude that he did not meet the substantiation requirements for his travel_expenses c petitioner’s office expenses petitioner deducted office expenses he stated he incurred with respect to the work he performed for physicians tax services’ clients in and petitioner used the credit card invoices and the log for expenses mentioned supra p to substantiate these expenses neither document states the items that were purchased or their business_purpose we have no way of determining whether those expenses are business or personal expenses consequently we cannot conclude that the proffered documentation substantiates petitioner’s office expense deduction see rudnick v commissioner tcmemo_2009_ alemasov v commissioner tcmemo_2007_130 as stated supra p petitioner provided no documentation with respect to we therefore find that he did not meet the substantiation requirements for his office expenses d sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia a substantial_understatement_of_income_tax as provided in sec_6662 or negligence or disregard of rules or regulations as provided in sec_6662 an understatement of income_tax pursuant to sec_6662 is equal to the excess of the amount of tax required to be shown on the tax_return over the amount of tax_shown_on_the_return sec_6662 the understatement is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances jean baptiste v commissioner tcmemo_1999_96 respondent has the burden of production with respect to the sec_6662 accuracy-related_penalties see sec_7491 respondent has met his burden of production the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 this determination is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs reliance on the advice of a professional tax adviser may constitute reasonable_cause and good_faith if the reliance was reasonable id petitioner bears the burden of proving that he had reasonable_cause and acted in good_faith see higbee v commissioner t c pincite the record demonstrates that petitioner’s father ashvin shah an accountant was an experienced tax preparer thus despite the close familial relationship we find petitioner had reasonable_cause to rely on his father’s advice cf 100_tc_650 affd 67_f3d_29 2d cir consequently we do not sustain respondent’s determination with respect to the imposition of the sec_6662 accuracy-related_penalties for and decision will be entered for respondent as to the deficiencies and for petitioner as to the accuracy- related penalties
